721 S.E.2d 217 (2011)
313 Ga. App. 297
PRICE
v.
The STATE.
No. A09A2025.
Court of Appeals of Georgia.
December 14, 2011.
Adam Sean Levin, for appellant.
Lee Darragh, Dist. Atty., Lindsay Hunter Burton, Asst. Dist. Atty., for appellee.
BARNES, Presiding Judge.
In Price v. State, 303 Ga.App. 589, 693 S.E.2d 826 (2010), we upheld Robert Price's convictions for burglary and criminal trespass. On certiorari, the Supreme Court reversed our decision. Price v. State, 289 Ga. 459, 712 S.E.2d 828 (2011). The Supreme Court held that the trial court's failure to charge the jury as to Price's defense of mistake of fact was reversible error. Accordingly, our prior opinion is vacated, and the judgment of the Supreme Court is made the judgment of this court.
Judgment reversed.
MILLER, P.J., and ANDREWS, J., concur.